Citation Nr: 0505306	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03- 07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma for the period prior to October 28, 2002, to 
include restoration of a 100 percent evaluation for said 
disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1974 to December 
1992.  He apparently had an unverified prior period of active 
service that is not significant to this decision. 

Historically, an August 1999 rating decision increased an 
evaluation for appellant's bronchial asthma from 30 percent 
to 100 percent, effective April 7, 1998.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
April and July 2001 rating decisions by the Nashville, 
Tennessee, Regional Office (RO), which respectively proposed 
and implemented a reduction of the 100 percent rating to 30 
percent for said disability.  The rating was reduced to 30 
percent, effective October 1, 2001.  

An October 2004 rating decision increased the evaluation for 
bronchial asthma from 30 percent to 60 percent, effective 
October 28, 2002.  In a subsequent November 2004 written 
statement and at a November 2004 Travel Board hearing, 
appellant expressed satisfaction with that October 2004 
rating decision's assignment of a 60 percent evaluation for 
bronchial asthma and expressly limited the appeal to the 
period prior to October 28, 2002.  Consequently, the Board 
has reframed the appellate issue as that delineated on the 
title page of this decision, and will proceed accordingly.


FINDINGS OF FACT

1.  An August 1999 rating decision increased an evaluation 
for bronchial asthma from 30 percent to 100 percent, 
effective April 7, 1998.  That rating decision grant was 
based, in part, on April 1998 VA pulmonary function testing, 
with only pre-bronchodilator studies, that revealed a forced 
expiratory volume per one second (FEV-1) of 36 percent of 
predicted normal value, an FEV-1/forced vital capacity (FVC) 
ratio of 48 percent, and an interpretation of severe 
obstructive ventilatory defect; and a December 1998 VA 
examination report, which revealed that appellant had 
episodes of asthmatic symptoms and that he required systemic 
oral steroids approximately 2-3 times per year in 1997-1998.  

2.  After appellant had been issued a May 2001 notice of 
proposed rating reduction, a July 2001 rating decision 
reduced that 100 percent rating for bronchial asthma to 30 
percent, effective October 1, 2001.  The 100 percent 
evaluation for that disability had been in effect less than 5 
years.  

3.  That rating reduction was based primarily on November 
2000 VA pulmonary function testing with pre- and post-
bronchodilator studies, which revealed an FEV-1 of 56 percent 
of predicted normal value and an FEV-1/FVC of 62 percent; and 
a November 2000 VA examination report, which revealed that 
appellant had episodes of asthmatic symptoms, that he was 
employed full-time as a custodian, that November 2000 VA 
pulmonary function testing was interpreted as showing only 
moderate obstructive ventilatory defect, and that he required 
systemic oral steroids on two occasions that year.  

4.  Monthly medical visits for required care of asthma 
exacerbations, with more than one asthmatic attack per week 
and episodes of respiratory failure; or required daily use of 
systemic corticosteroids/immuno-suppressive medications for 
appellant's asthma was not shown for the period in question.

5.  Although material functional improvement was shown in 
appellant's bronchial asthma on November 2000 VA examination, 
intermittent systemic oral steroid usage of approximately 2-3 
times per year had remained relatively unchanged.  


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for 
restoration of a 60 percent evaluation, but no more, for 
bronchial asthma, for the period prior to October 28, 2002, 
have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.105(e), 3.321(b)(1), 3.343(a), 4.1, 4.2, 4.7, 
4.10, 4.97, Code 6602 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Kitchens v. Brown, 7 Vet. App. 320, 324 (1995), the United 
States Court of Veterans Appeals (Court) stated that "[i]n 
order for the VA to reduce certain service-connected 
disability ratings, the requirements of 38 C.F.R. § 3.344(a) 
and (b) must be satisfied...."  However, these regulatory 
provisions are not applicable to the service-connected 
bronchial asthma in the instant case, since they apply to 
ratings which have been in effect for long periods at a 
sustained level (five years or more).  38 C.F.R. 
§ 3.344(a),(c) and Lehman v. Derwinski, 1 Vet. App. 339 
(1991); Smith v. Brown, 5 Vet. App. 335 (1993).  The 100 
percent disability evaluation for the service-connected 
disability in question had been in effect less than five 
years, prior to the 2001 rating reduction.

However, the Court has also held that "[t]here is no 
question that a disability rating may be reduced; however, 
the circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary."  Dofflemeyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The Court further 
stated "...after-the-fact justification cannot resurrect a 
flawed rating, one which was arrived at in derogation of the 
regulations promulgated by the Secretary."  Id., at 282.  In 
Schafrath, at 1 Vet. App. 595, the Court held "[w]hen the 
issue raised is a rating reduction and the Court determines 
that the reduction was made without observance of law -- here 
38 C.F.R. §§ 4.40, 4.45, 4.2, 4.10, 3.344(a) -- this 
Court,...has ordered reinstatement of the prior rating."  

The provisions of 38 C.F.R. § 3.105(e) state that, when a 
reduction in evaluation of a service-connected disability is 
considered warranted, and a reduction will result in a 
decrease of compensation benefits being made, a rating 
proposal in reduction will be prepared setting forth all 
material facts and reasons, and the beneficiary will be 
notified and furnished detailed reasons therefore and given 
60 days for presentation of additional evidence to show that 
compensation should be kept at the current level.  If 
additional evidence is not received within that period, a 
final rating action will be taken and he will be reduced to 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires. 

It appears in the instant case that procedurally, the RO did 
comply with 38 C.F.R. § 3.105, regarding the manner in which 
appellant was given notice of the proposed rating reduction 
and the implementation of that reduction.  In May 2001, 
notice of the April 2001 proposed rating decision was 
provided appellant, stating that medical records had shown 
"some improvement" in his bronchial asthma.  Additionally, 
appellant was informed that he could submit "medical or 
other evidence to show that we should not make this change, 
such as a "statement from a physician who recently treated 
or examined you.  It should include detailed findings about 
the condition(s).  If we do not receive additional evidence 
from you within 60 days, we will reduce your evaluation."  
Furthermore, appellant was advised of his right to request a 
personal hearing "to present evidence or argument on any 
important point in your claim."  Appellant did not request a 
predetermination hearing, nor submit any additional clinical 
evidence with respect to the rating reduction in question.  
Rather, in his February 2003 Substantive Appeal, years after 
the rating reduction was completed, he initially requested a 
hearing.

With respect to another procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), as codified at 38 U.S.C.A. § 5100 et seq., (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA; 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (38 C.F.R. § 3.159 (2004)); and VAOPGCPREC 7-
2003 (Nov. 19, 2003).  

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the appellate issue, particularly in light of 
the Board's decision herein allowing partial restoration of a 
60 percent disability rating for appellant's bronchial 
asthma.  A comprehensive medical history, detailed clinical 
findings, and other relevant evidence with respect to the 
disability at issue during the pertinent period in question 
are documented in the claims folders.  Appropriate November 
2000 VA examination was conducted with pulmonary function 
testing, prior to the rating reduction in question.  

There is no indication that other relevant medical records 
exist that would indicate a greater degree of severity of 
said disability in issue than that shown on said VA 
examination during the pertinent period in question.  
Additionally, appellant was issued a Statement of the Case 
and a Supplemental Statement of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, rating criteria, and a detailed 
explanation of the rationale for the adverse decision.  

Appellant has not indicated in any written correspondence 
that there are relevant medical records pertaining to the 
appellate issue in question not currently associated with the 
claims folders.  

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini), the Court held that a VCAA notice must be 
provided to a claimant prior to the initial unfavorable 
agency of original jurisdiction decision on a service-
connection claim.  In the instant case, the RO did not issue 
a VCAA notice on said claim on appeal, which specifically 
advised the appellant as to which party could or should 
obtain which evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  However, as previously explained above, the 
procedural framework and safeguards set forth in 38 C.F.R. 
§ 3.105(e) governing rating reductions were explained to 
appellant in adequate detail prior to the 2001 rating 
reduction in question and he was provided sufficient 
opportunity to present additional argument and evidence in 
opposition to that action taken.  In fact, the April 2001 
rating reduction sheet, a copy of which accompanied the May 
2001 notice of the proposed rating reduction, informed 
appellant that the November 2000 VA examination with 
pulmonary function test results did not meet the criteria for 
an evaluation in excess of 30 percent.  Thus, appellant was 
notified of the necessary information to substantiate his 
claim, i.e., competent evidence that would indicate that the 
criteria for an evaluation in excess of 30 percent for 
bronchial asthma had been met.  The RO also offered adequate 
notice as to what VA had done regarding the claim, and as to 
any deficiencies that appellant was required to address in 
opposing the rating reduction in question.  However, it 
appears he did not respond to the RO's request for 
assistance.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), which held that "[t]he duty to assist is not always 
a one-way street."  It appears that the RO satisfied its 
duties to notify and assist the veteran in this case.  

Arguably, the procedural framework and safeguards set forth 
in 38 C.F.R. § 3.105(e) may take precedence over any VCAA 
notice requirements in rating reduction cases, since it is 
specifically tailored to address concerns specific to that 
type of claim.  In any event, the Board finds that, in the 
circumstances of this case, the directives and intent of the 
VCAA were essentially complied with regarding VA's duties to 
notify and assist the veteran; and any additional development 
or notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of pre-adverse rating 
decision VCAA notice does not affect the merits of the claim 
at issue or his substantive rights, for the aforestated 
reasons and is therefore harmless.  See 38 C.F.R. §  20.1102 
(2003).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); and Miles v. Mississippi Queen, 753 
F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the disability issue on 
appeal.  

An issue for resolution is whether appellant's service-
connected bronchial asthma in question had in fact improved 
such as to warrant the 2001 rating reduction in question.  In 
Brown v. Brown, 5 Vet. App. 413, 421 (1993), the Court stated 
that "in any rating-reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work."  See also 38 C.F.R. 
§ 3.344(c), which provides that although the provisions of 
paragraphs (a) and (b) of that section do not apply to 
disabilities which have not become stabilized and are likely 
to improve, "[r]eexaminations disclosing improvement...in 
these disabilities will warrant reduction in rating."

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months.).  
38 C.F.R. §  3.343(a).

Historically, the VA amended its regulations for rating 
respiratory system disabilities, effective October 7, 1996.  
See 61 Fed. Reg. 46,720-731 (Sept. 4, 1996) (codified at 38 
C.F.R. §§ 4.96-4.97 (1996-2004)).  Under the amended version 
of Diagnostic Code 6602, a 30 percent rating may be assigned 
for bronchial asthma with FEV-1 of 56- to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalation or oral bronchodilator therapy, or; inhalation 
anti-inflammatory medication.  A 60 percent rating requires 
FEV-1 of 40- to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating requires FEV-1 less 
than 40-percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immune-
suppressive medications.  NOTE: In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.

An August 1999 rating decision increased an evaluation for 
bronchial asthma from 30 percent to 100 percent, effective 
April 7, 1998.  That rating decision grant was based, in 
part, on April 1998 VA pulmonary function testing with only 
pre-bronchodilator studies, which revealed a forced 
expiratory volume per one second (FEV-1) of 36 percent of 
predicted normal value, an FEV-1/(FVC) ratio of 48 percent, 
and an interpretation of severe obstructive ventilatory 
defect; and a December 1998 VA examination, which revealed 
that appellant had episodes of asthmatic symptoms and that he 
required oral steroids approximately 2-3 times per year in 
1997-1998.  On said examination, appellant reported having 
shortness of breath every day even at rest; that he took 
antibiotics as needed when he had upper respiratory 
infections; and that for severe exacerbations, he took oral 
steroids and, according to a pharmacy profile, had taken oral 
prednisone in January, September, and December 1997 and March 
and May 1998.  Medications he reportedly was on included 
bronchodilator inhalers to be used daily.  He stated that his 
physicians were trying to avoid his prolonged use of oral 
prednisone because of side effects, and limited its use to 
extremely severe symptoms.  Appellant reported that he 
occasionally went to the emergency room for nebulizer 
treatments.  Clinically, the chest had harsh breath sounds 
and a few scattered expiratory wheezes, bilaterally.  The 
examiner stated that in view of appellant's current wheezing 
and desaturation, he intended to accompany him to an 
emergency room for treatment.  

It should be pointed out, however, that although the FEV-1 of 
36 percent on April 1998 VA pulmonary function testing met 
the criteria for a 100 percent evaluation under Diagnostic 
Code 6602 (FEV-1 less than 40-percent predicted normal 
value), that value was derived from a pre-bronchodilator 
pulmonary function test and, thus, was not an accurate 
evaluation of appellant's pulmonary function.  See 
Supplementary Information set forth in amended regulations 
for rating respiratory system disabilities, 61 Fed. Reg. 
46,723 (Sept. 4, 1996), which states, in pertinent part:  
"The American Lung Association/American Thoracic Society 
Component Committee on Disability Criteria recommends testing 
for pulmonary function after optimum therapy.  The result of 
such tests reflect the best possible functioning of an 
individual and are the figures used as the standard basis of 
comparison of pulmonary function.  Using this standard 
testing method assures consistent evaluations."

On November 2000 VA examination, the examiner stated that 
appellant's medications included bronchodilators and 
Fluticasone (a synthetic corticosteroid) inhaler, to be used 
daily.  Parenthetically, it should be pointed out that nasal 
spray steroids are topical (i.e., applied topically to the 
nasal mucosa), not "systemic" corticosteroids such as oral 
prednisone that must travel throughout the body to reach the 
lungs.  In March and July 2000, various medications were 
prescribed for his asthma.  It was also noted that he 
received emergency room treatment with oral steroids in May 
and June 2000 for bronchial asthma exacerbations.  Appellant 
reported bronchial asthma symptoms on a daily basis and 
episodes of severe exacerbations.  He utilized inhalers to 
attempt to prevent severe exacerbations.  Symptoms appeared 
to be worse with weather changes and exposure to dust/fumes.  
He reportedly experienced wheezing and shortness of breath on 
a daily basis and even at rest, worse on exertion.  He would 
occasionally experience severe symptoms on activity, such as 
at work; and he would have to use inhalers and then resume 
his activities once his symptoms improved.  Inhalers appeared 
to help his problem.  He used oral steroids for severe 
exacerbations and reported last using them in June 2000.  His 
last hospitalization for bronchial asthma was in November 
1996.  

Appellant did not utilize home oxygen.  He reported chronic 
cough, productive of clear and occasionally yellow phlegm.  
He reported that about two times over the last year, his 
symptoms deteriorated at work and he had to seek emergency 
room treatment.  He worked as a full-time custodian and had 
approximately three-days work absenteeism during the past 
year.  Clinically, he appeared in no apparent distress.  His 
chest had scattered wheezes, bilaterally, both inspiratory 
and expiratory, with fair air movement.  Room air oxygen 
saturation was 95-96 percent, both at rest and on walking.  
Respirations were 18.  It was noted that November 2000 VA 
pulmonary function testing had been interpreted as showing 
moderate obstructive ventilatory defect.  

November 2000 VA pulmonary function testing, with pre- and 
post-bronchodilator studies, revealed an FEV-1 of 56 percent 
of predicted normal value and an FEV-1/FVC of 62 percent.  

After appellant had been issued a May 2001 notice of proposed 
rating reduction, a July 2001 rating decision reduced that 
100 percent rating for bronchial asthma to 30 percent, 
effective October 1, 2001.  

It is the Board's opinion that that rating reduction was 
justified, since the November 2000 VA examination/pulmonary 
function test did not demonstrate that the criteria in 
Diagnostic Code 6602 for a 100 percent schedular evaluation 
were met.  In short, the November 2000 VA pulmonary function 
testing with post-bronchodilator studies revealed an FEV-1 of 
56 percent of predicted normal value and an FEV-1/FVC of 62 
percent; and the November 2000 VA examination did not 
indicate that appellant had been prescribed monthly medical 
visits for required care of asthma exacerbations, that the 
asthma was manifested by more than one asthmatic attack per 
week and episodes of respiratory failure, or that appellant 
required daily use of systemic corticosteroids/immuno-
suppressive medications for his asthma.  Thus, it appears 
that material sustained improvement in appellant's bronchial 
asthma under the ordinary conditions of life, including his 
full-time employment, was shown by the relevant clinical 
evidence.  

However, the December 1998 VA examination reported that 
appellant had required systemic oral steroids 2-3 times per 
year in 1997-1998 for severe bronchial asthma exacerbations 
and on November 2000 VA examination, he reportedly had 
required oral steroids on two occasions that year.  With 
resolution of all reasonable doubt in appellant's favor, it 
is the Board's conclusion that the intermittent systemic oral 
steroids usage of approximately 2-3 times per year had 
remained relatively unchanged over the years, and more nearly 
approximated the criteria for a 60 percent evaluation under 
Diagnostic Code 6602 for bronchial asthma.  Thus, restoration 
of a 60 percent evaluation, but no more, for bronchial asthma 
for the period prior to October 28, 2002, is warranted.  An 
evaluation in excess of 60 percent for bronchial asthma for 
the period prior to October 28, 2002 would not be warranted, 
however, since FEV-1 was not less than 40-percent predicted, 
FEV-1/FVC was not less than 40 percent, appellant did not 
have more than one attack per week with episodes of 
respiratory failure, and appellant did not require daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immune-suppressive medications.  


ORDER

Restoration of a 60 percent evaluation, but no more, for 
bronchial asthma for the period prior to October 28, 2002, is 
granted, subject to the applicable regulatory provisions 
governing payment of monetary awards.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


